Scates, C. J. A habit in the colt to trespass upon the neighborhood cornfields, unaccompanied by other evidence, would not tend to show that the person or persons so trespassed on, killed the colt, and such facts were properly excluded from going alone to the jury. We can discover no objection to the instructions given for defendant. 3STor do we discover any material difference between the instruction asked, and as given on behalf of plaintiff. There being no apparent error in the record, the judgment will be affirmed. Judgment affirmed.